Exhibit 10.10 Portions of this Exhibit have been omitted and separately filed with the Securities and Exchange Commission with a request for confidential treatment. Such portions have been marked as follows: (Redacted). L E A S E MERRITT 7 VENTURE L.L.C., Landlord AND FACTSET RESEARCH SYSTEMS, INC., Tenant Date: December 16, 2003 Space: 38,045 s.f., Entire First Floor 38,045 s.f., Entire Second Floor 38,045 s.f., Entire Third Floor 12,785 s.f., Fourth Floor Building 601 Merritt 7 Corporate Park Norwalk, Connecticut 06851 TABLE OF CONTENTS ARTICLE 1 Premises, Definitions, Term, and Rent. Etc 1 Section 1.1 Premises 1 Section 1.2 Definitions 1 Section 1.3 Term 4 Section 1.4 Rent 4 Section 1.5 Delays in Substantial Completion of Tenant Work and Additional Tenant Work 5 Section 1.6 Pre-Term Commencement Date Occupancy 9 Section 1.7 Payment of Rent 9 Section 1.8 Measurement 10 Section 1.9 Option Payment Credited Against Rent 10 ARTICLE 2 Commencement of Tenant Work and Additional Tenant Work 10 Section 2.1 Commencement 10 ARTICLE 3 Use of Premises 10 Section 3.1 Permitted Uses 10 Section 3.2 Prohibitions 10 Section 3.3 Retail Uses 11 Section 3.4 Licenses and Permits 11 ARTICLE 4 Appurtenances, Not to be Removed 11 Section 4.1 Appurtenances 11 Section 4.2 Landlords Reservations 12 ARTICLE 5 Various Covenants/Insurance 13 Section 5.1 Tenant's Covenants 13 (a) Good Care 13 (b) Rules and Regulations 13 (c) Inspection By Landlord 13 (d) Waiver of Claims 13 (e) Alterations 14 (f) Insurance Ratings 14 (g) Landlords Access 15 (h) Surrender 15 (i) Estoppel Certificate 15 (j) Indemnification of Landlord 15 (k) Tenant Insurance Requirements 16 Section 5.2 Tenants Insurer Rating; Certification of Insurance 17 Section 5.3 Landlordss Insurance 18 Section 5.4 Waiver of Claim and Subrogation 18 Section 5.4 Waiver of Claim and Subrogation 18 Section 5.5 Landlord's Covenants 18 (a) Maintenance of Building 18 (b) Damage 19 (c) Tenant Access 19 (d) Indemnification of Tenant 19 ARTICLE 6 Changes or Alterations by Landlord 19 Section 6.1 Reservation of Right 19 Section 6.2 No Easements 20 Section 6.3 No Allowance 20 ARTICLE 7 Damage by Fire 21 Section 7.1 Restoration; Abatement 21 Section 7.2 Termination Rights 21 Section 7.3 Express Agreement 22 ARTICLE 8 Condemnation 22 Section 8.1 Lease Termination 22 Section 8.2 Expiration 23 Section 8.3 Award 23 Section 8.4 Temporary Taking 23 ARTICLE 9 Compliance with Laws 24 Section 9.1 Tenants Obligations 24 Section 9.2 Landlords Obligations 24 Section 9.3 Condition at Lease Execution 24 Section 9.4 Tenants Right to Contest 24 Section 9.4 Tenants Right to Contest 24 Section 9.5 Landlords Right to Contest 25 Section 9.6 Hazardous Substances 25 ARTICLE 10 Damage to Plumbing and other Systems 26 Section 10.1 Notice of Accidents 26 ARTICLE 11 Notices 27 Section 11.1 Procedure; Addresses 27 ARTICLE 12 Conditions of Limitation 27 Section 12.1 Events of Default 27 ARTICLE 13 Re-entry by Landlord 29 Section 13.1 Re-entry 29 Section 13.2 Past Due Rent 29 Section 13.3 Injunction; Nonexclusive Remedies 29 ARTICLE 14 Damages 30 Section 14.1 Damages 30 Section 14.2 Other Damages 31 ARTICLE 15 Supplemental HVAC System and Emergency Generator 31 Section 15.1 Supplemental HVAC System 31 Section 15.2 Emergency Generator 31 Section 15.3 Landlords Consent 31 ARTICLE 16 Access Cards 31 Section 16.1 Access Cards 31 ARTICLE 17 Elevators, Cleaning, Heating, Air Conditioning, Service 32 Section 17.1 Cleaning; Access 32 Section 17.2 HVAC 32 Section 17.3 Elevators 33 Section 17.4 Building Systems 33 Section 17.5 Other Services 33 Section 17.6 Interruption of Service 33 ARTICLE 18 Lease Contains All Agreements - No Waivers 34 Section 18.1 No Other Promises 34 Section 18.2 No Waivers 34 ARTICLE 19 Parties Bound 35 Section 19.1 Successors and Assigns 35 Section 19.1 Nonrecourse 35 ARTICLE 20 Curing Defaults 36 Section 20.1 Cure by Landlord 36 Section 20.2 Landlord Default 36 Section 20.3 Self-Help; Offsets 36 ARTICLE 21 Inability to Perform 37 Section 21.1 Force Majeure 37 ARTICLE 22 Adjacent Excavation Shoring 37 Section 22.1 Excavation 37 ARTICLE 23 Article Headings 38 Section 23.1 Headings 38 ARTICLE 24 Electrical Energy 38 Section 24.1 Direct Meter 38 Section 24.2 Additional Risers 38 Section 24.3 Tenants Usage 38 Section 24.4 Billing and Payment 39 Section 24.5 Failure of Supply 39 Section 24.6 Overloading 39 Section 24.7 Survey 39 Section 24.8 Alterations 40 ARTICLE 25 Assignment, Mortgaging, Subletting 40 Section 25.1 Landlords Consent Required 40 Section 25.2 Landlords Right of Recapture 40 Section 25.3 Conditions to Consent 41 Section 25.4 Tenants Liability 42 Section 25.5 Collection of Rent 43 Section 25.6 Directory Listings 43 ARTICLE 26 Additional Rent 43 Section 26.1 Payment of Tenants Share of Operating Expenses 43 Section 26.2 Definition of Operating Expenses 45 Section 26.3 Exclusions 46 Section 26.4 Building Services Consultations 48 Section 26.5 Treatment of Tax Incentives 48 ARTICLE 27 Subordination 49 Section 27.1 Subordination and Nondisturbance Agreement 49 ARTICLE 28 Miscellaneous 49 Section 28.1 Floor Loads 49 Section 28.2 Access to Sheriff 49 Section 28.3 Default 50 Section 28.4 Binding 50 Section 28.5 Structural Damage 50 Section 28.6 Default Rate 50 ARTICLE 29 Layout and Finish 51 Section 29.1 Scope of the Tenant Work 51 Section 29.2 Tenants Work 51 Section 29.3 Tenants Allowance 51 Section 29.4 Additional Tenant Work 51 Section 28.5 Construction Management Agreement 52 Section 29.6 Telecom and Security Providers 52 ARTICLE 30 Parking 52 Section 30.1 Parking 52 ARTICLE 31 Broker 53 Section 31.1 Identity; Payment 53 ARTICLE 32 Holding Over 53 Section 32.1 Liability 53 ARTICLE 33 Severability 53 Section 33.1 Severability 53 ARTICLE 34 Governing Law 54 Section 34.1 Governing Law 54 ARTICLE 35 Quiet Enjoyment 54 Section 35.1 Quiet Enjoyment 54 ARTICLE 36 Tenants Option to Extend Term 54 Section 36.1 First Extended Term 54 ARTICLE 37 Tenants Further Option to Extend Term 56 Section 37.1 Second Extended Term 56 ARTICLE 38 Tenants Exclusivity in Building 58 Section 38.1 Exclusivity 58 Section 38.2 Limitations to Exclusivity 58 ARTICLE 39 Option and First Offer Rights in the Park 58 Section 39.1 Additional Space Option 58 Section 39.2 Additional Space Notices Other Than Pursuant to a Right of Recapture 59 Section 39.3 Additional Space Notices Pursuant to a Right of Recapture 62 Section 39.4 Landlords Right to Lease Additional Space 63 Section 39.5 Failure of Landlord to Deliver Possession of Additional Space 63 Section 39.6 Condition of Additional Space 64 Section 39.7 Revival of Offer Rights 64 Section 39.8 Certain Definitions 64 Section 39.9 Additional Space Notices 66 Section 39.10 Termination of Rights Upon Contraction 66 ARTICLE 40 Antenna/Satellite Dish Installation 67 Section 40.1 Tenants Rights; Procedures 67 Section 40.2 Third Party Rights 67 ARTICLE 41 One-Time Contraction Right 67 Section 41.1 One-Time Contraction Right 67 ARTICLE 42 Stairwells 68 Section 42.1 Use By Tenant 68 ARTICLE 43 Signage 68 Section 43.1 Interior Signage 68 Section 43.2 Reduction of Occupancy 69 Section 43.3 Applicable Requirements 69 ARTICLE 44 Arbitration 69 Section 44.1 Procedures 69 ARTICLE 45 Building Cafeteria 70 Section 45.1 Building Cafeteria 70 ARTICLE 46 Equitable Access to Amenities 70 Section 46.1 Equitable Access to Amenities 70 ARTICLE 47 Vista/Aesthetic Consultation 71 Section 47.1 Vista/Aesthetic Consultation 71 Exhibit A - Floor Plans Exhibit B - Description of Land Exhibit C - Form of SNDA Exhibit D - Rules and Regulations Exhibit E - Cleaning Specifications Exhibit F - Work Schedule LEASE, dated December 16, 2003, between MERRITT 7 VENTURE L.L.C. , a Delaware limited liability company having its principal place of business at c/o Albert D. Phelps, Inc., 401 Merritt 7, Norwalk, Connecticut 06851 (hereinafter called
